Title: From John Adams to Louisa Catherine Johnson Adams, 3 May 1821
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear Daughter
Little Hill May 3d 1821

I hope We have not forgotten each other! We wait with impatience for the weighty and immeasurable Report. I am afraid I shall not live long enough to read it, if to see it.
Our Harvardinians call upon Us, now and then and are always received with open Arms. George continues to maintain his Character as a Speaker; John is coming to consideration. But Charles is the reserved and the thoughtful one.
I hope you will encourage them all in their Studies of French Litterature. I think it, as usefull as the English. French History is more faithful to the Truth than the English. But all history seems like Romana. It shows Mankind in such a contemptible and odious light that I can hardly believe any of it. Though I cannot keep my Eyes off of it, I am constantly disgusted with it
I long to see, once more my dear Son and Daughter, and depend upon that pleasure, at least in August. If it can be sooner it will be so much, the more delightfull. I am your affectionate Father
John Adams